Citation Nr: 0407845	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  93-24 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent for pulmonary tuberculosis with bronchiectasis and 
aspergillosis from March 1, 1992 to February 28, 1996. 

2.  Entitlement to a disability evaluation in excess of 30 
percent for pulmonary tuberculosis with bronchiectasis and 
aspergillosis from March 1, 1996. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1939 to May 
1942.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decisions dated in December 
1992 and February 1993 of the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma.  The December 
1992 rating decision indicated that a 100 percent evaluation 
was assigned to the pulmonary tuberculosis from September 17, 
1989 to February 28, 1992.  A 50 percent evaluation was 
assigned from March 1, 1992 to February 28, 1996.  A 30 
percent evaluation was assigned from March 1, 1996.  By 
rating decision of August 1993, the grant of service 
connection was expanded to include bronchiectasis and history 
of aspergillosis.  Such were rated as part and parcel of the 
service-connected tuberculosis and ratings previously 
assigned were confirmed and continued.  

In August 1994, this matter was transferred to the RO in 
Boise, Idaho.  In June 2002, this matter was transferred to 
the RO in Portland, Oregon.   

This matter was remanded to the RO in September 1999.   

In an April 2003 statement, the veteran raised the issue of 
entitlement to service connection for a heart disability and 
strokes as secondary to the service-connected pulmonary 
tuberculosis with bronchiectasis and aspergillosis.  This 
issue is referred to the RO for appropriate action.  

In June 2003, veteran testified before the undersigned 
Veterans Law Judge at a personal hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder. 


FINDINGS OF FACT

1.  The revised rating criteria for evaluation of diseases of 
the trachea and bronchi would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.    

2.  The date of inactivity for the service-connected 
pulmonary tuberculosis is March 5, 1990; tests conducted on 
this date were negative for active tuberculosis.  

3.  From March 1, 1992 to October 12, 1992, the service-
connected pulmonary tuberculosis with bronchiectasis and 
aspergillosis was principally manifested by inactive 
pulmonary tuberculosis and inactive aspergillus, moderate 
airway obstruction, persistent cough at intervals throughout 
the day with considerable expectoration, dyspnea on slight 
exertion, bullous emphysema in the upper lobes upon X-ray 
examination, exacerbations of bronchiectasis for a few days 
duration, and occasional hemoptysis, without evidence of 
severe or pronounced disability, severe productive cough or a 
copious productive cough, dyspnea at rest, severe emphysema, 
cyanosis, or right-sided heart involvement, considerable or 
marked emphysema, severe or pronounced airway obstruction, 
pulmonary hemorrhage, impairment in general health or severe 
impairment of general health.  

4.  From October 13, 1992 to July 12, 1993, the service-
connected pulmonary tuberculosis with bronchiectasis and 
aspergillosis was principally manifested by active 
aspergillus.  

5.  From July 13, 1993 to February 28, 1996, the service-
connected pulmonary tuberculosis with bronchiectasis and 
aspergillosis was principally manifested by inactive 
pulmonary tuberculosis and inactive aspergillus, moderate 
airway obstruction, persistent cough at intervals throughout 
the day with considerable expectoration, dyspnea on slight 
exertion, bullous emphysema in the upper lobes upon X-ray 
examination, exacerbations of bronchiectasis for a few days 
duration, and occasional hemoptysis, without evidence of 
severe or pronounced disability, severe productive cough or a 
copious productive cough, dyspnea at rest, severe emphysema, 
cyanosis, or right-sided heart involvement, considerable or 
marked emphysema, severe or pronounced airway obstruction, 
pulmonary hemorrhage, impairment in general health or severe 
impairment of general health.     

6.  March 1, 1996 to May 6, 1996, the service-connected 
pulmonary tuberculosis with bronchiectasis and aspergillosis 
was principally manifested by inactive pulmonary tuberculosis 
and inactive aspergillus, moderate airway obstruction, 
persistent cough at intervals throughout the day with 
considerable expectoration, dyspnea on slight exertion, 
bullous emphysema in the upper lobes upon X-ray examination, 
exacerbations of bronchiectasis for a few days duration, and 
occasional hemoptysis, without evidence of severe or 
pronounced disability, severe productive cough or a copious 
productive cough, dyspnea at rest, severe emphysema, 
cyanosis, or right-sided heart involvement, considerable or 
marked emphysema, severe or pronounced airway obstruction, 
pulmonary hemorrhage, impairment in general health or severe 
impairment of general health.     

7.  From May 7, 1996 to October 6, 1996, the service-
connected pulmonary tuberculosis with bronchiectasis and 
aspergillosis was principally manifested by inactive 
pulmonary tuberculosis and inactive aspergillosis and severe 
disability with severe productive cough and dyspnea on slight 
exertion, and pulmonary function tests indicative of 
moderately-severe ventilatory impairment, exacerbations of 
infection for a few days duration, and occasional hemoptysis, 
without evidence of pronounced disability with copious 
productive cough, dyspnea at rest, severe or marked 
emphysema, cyanosis, findings of right-sided heart 
involvement, marked loss of weight, or severe impairment of 
health.  

8.  From October 7, 1996, the service-connected pulmonary 
tuberculosis with bronchiectasis and aspergillosis is 
principally manifested by an FEV-1/FVC of 40 to 55 percent 
and bronchiectasis with incapacitating episodes of infection 
as least six weeks total duration per year.    




CONCLUSIONS OF LAW

1.  From March 1, 1992 to October 12, 1992, the criteria for 
a disability evaluation in excess of 50 percent for pulmonary 
tuberculosis with bronchiectasis and aspergillosis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.96, 4.97, Diagnostic Codes 6724, 6731 (2003); Diagnostic 
Codes 6600, 6601, 6807 (effective through October 7, 1996).    

2.  From October 13, 1992 to July 12, 1993, the criteria for 
a 100 percent disability evaluation for pulmonary 
tuberculosis with bronchiectasis and aspergillosis have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.96, 4.97, Diagnostic Codes 6724, 6731 (2003); Diagnostic 
Codes 6600, 6601, 6807 (effective through October 7, 1996).    

3.  From July 13, 1993 to February 28, 1996, the criteria for 
a disability evaluation in excess of 50 percent for pulmonary 
tuberculosis with bronchiectasis and aspergillosis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.96, 4.97, Diagnostic Codes 6724, 6731 (2003); Diagnostic 
Codes 6600, 6601, 6807 (effective through October 7, 1996).    

4.  From March 1, 1996 to May 6, 1996, the criteria for a 
disability evaluation in excess of 30 percent for pulmonary 
tuberculosis with bronchiectasis and aspergillosis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.96, 4.97, Diagnostic Codes 6724, 6731 (2003); Diagnostic 
Codes 6600, 6601, 6807 (effective through October 7, 1996).    

5.  From May 7, 1996 to October 6, 1996, the criteria for a 
60 percent disability evaluation for pulmonary tuberculosis 
with bronchiectasis and aspergillosis have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.96, 4.97, 
Diagnostic Codes 6724, 6731 (2003); Diagnostic Codes 6600, 
6601, 6807 (effective through October 7, 1996).    

6.  From October 7, 1996, the criteria for a 100 percent 
disability evaluation for pulmonary tuberculosis with 
bronchiectasis and aspergillosis have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic 
Codes 6724, 6731, 6600, 6601, 6838 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  

The Board finds that the VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence that is necessary to substantiate the claim, 
and that the requirements of the VCAA have in effect been 
satisfied.  The veteran and his representative have been 
provided with a statement of the case and a supplemental 
statement of the case that discuss the pertinent evidence and 
the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In letters dated in July 1998 and 
March 2003, the VA notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  The VA gave the veteran 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  In the March 2003 letter, 
VA notified the veteran that if he had any additional 
information to submit in support of his appeal, he should 
provide the evidence as soon as possible.  In the March 2003 
supplemental statement of the case, VA advised the veteran 
that he should provide any evidence in his possession that 
pertains to the claim.  The veteran's representative has been 
given the opportunity to submit written argument.  The VA 
notified the veteran and the veteran's representative of the 
information and any medical or lay evidence, not previously 
submitted, that is necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have in effect been 
satisfied.  Pertinent VA treatment records dated from 1989 to 
2003 were obtained.  The veteran was afforded VA examinations 
in July 1993, October 1994, May 1996 and December 1996 in 
order to determine the nature and severity of the service-
connected disability.  Pulmonary function tests were 
conducted in June 1993, May 1996, August 1996, and June 2000.  
The veteran provided testimony in support of his claim at 
hearings before the RO in May 1993 and March 1996.  The 
veteran provided testimony at a hearing before the Board in 
June 2003.     

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the appellant in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

The Board is cognizant of the Court of Appeals for Veterans 
Claims' (Court) recent holding in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004), that a VCAA notice 
must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  In this case, the veteran's 
claim for an increased rating was filed long before VCAA was 
enacted.  It is unclear to what extent, if any, the detailed 
notice requirements in Pelegrini are required.  Nonetheless, 
the Board finds that, in the circumstances of this case, any 
additional development or notification would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, and any 
failure to strictly adhere to the notification requirements 
set forth in Pelegrini constitutes no more than harmless 
error.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Effective October 7, 1996, the provisions of 38 C.F.R. § 4.97 
concerning the evaluation of diseases of the trachea and 
bronchi, were revised.  Ratings under Diagnostic Codes 6600 
to 6818, inclusive, and 6821 will not be combined with each 
other.  A single rating will be assigned under the Diagnostic 
Code which reflects the predominant disability picture with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  However, in 
cases protected by the provisions of Pub. L. 90-493, with the 
graduated ratings for 50 and 30 percent for inactive 
tuberculosis, elevation is not for application.  38 C.F.R. 
§ 4.96 (in effect prior to October 7, 1996).   

The revised provisions of 38 C.F.R. § 4.96 provide that 
ratings for tuberculosis cases of veterans who were receiving 
or entitled to receive compensation for tuberculosis on 
August 19, 1968 are protected by statute, and were not 
affected by these regulatory changes.  See Pub. L. 90-493 
(1968); 38 C.F.R. §§ 4.96(b), 4.97, Diagnostic Codes 6701-
6724.  In cases of coexisting respiratory conditions, ratings 
under diagnostic codes 6600 through 6817 and 6822 through 
6847 will not be combined with each other.  Instead, a single 
rating will be assigned under the diagnostic code which 
reflects the predominant disability, with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants.  38 C.F.R. § 4.96(a) (2003).  In cases 
protected by Pub. Law 90-493, ratings of 50 and 30 percent 
for inactive tuberculosis will not be elevated (although 
lower ratings may be).  38 C.F.R. § 4.96(a).

Rating Criteria for Pulmonary Tuberculosis

In the past, the rating schedule provided that tuberculosis, 
including pleural tuberculosis, was to be rated on the basis 
of graduated ratings, upon reaching inactivity, after a 
period of activity.  However, Public Law 90-493 repealed 
section 356 of Title 38, United States Code, which had 
provided the graduated ratings for inactive tuberculosis.  
The repealed section still applies to the case of any veteran 
who on August 19, 1968, was receiving or entitled to receive 
compensation for tuberculosis.  See 38 C.F.R. § 4.96 (2003).  

Under the criteria for pulmonary tuberculosis entitled on 
August 19, 1968, the general rating formula for inactive 
pulmonary tuberculosis provides for a 100 percent rating for 
two years after the date of inactivity, following active 
pulmonary tuberculosis.  Thereafter, for four years, or in 
any event to six years after date of inactivity, a 50 percent 
rating is assigned.  Thereafter, for five years, or to eleven 
years after date of inactivity, a 30 percent rating is 
assigned.  Following far advanced lesions diagnosed at any 
time while the disease process was active, a minimum 30 
percent rating is assigned.  Following moderately advanced 
lesions provided there is continued disability, emphysema, 
dyspnea on exertion, impairment of health, etc., a 20 percent 
rating is assigned.  Otherwise, a noncompensable rating is 
assigned.  The notes following the general rating formula 
specify that the graduated 50-percent and 30-percent ratings 
and the permanent 30 percent and 20 percent ratings for 
inactive pulmonary tuberculosis are not to be combined with 
ratings for other respiratory disabilities.  38 C.F.R. § 
4.97, Diagnostic Code 6724 (2003). 

Thus under the above rating scheme, a veteran granted service 
connection for pulmonary tuberculosis was compensated for 
eleven years after the disease was arrested-a period during 
which he or she may have had no disability attributable to 
pulmonary tuberculosis.  Following the eleven-year rating 
period while the disease was inactive, the 30 percent 
evaluation was continued if far-advanced lesions had 
developed while the disease was active.  If lesions developed 
while the disease was active, but they were only moderately 
advanced, then a 20 percent evaluation was assigned if there 
was actual residual disability.  Otherwise, a noncompensable 
evaluation was assigned.

In 1968, based, at least in part, on a report by the Veterans 
Advisory Commission on the Veterans Benefits System, Congress 
changed the rating scheme for pulmonary tuberculosis, due to 
advances in medical treatment, an examination of death rates 
due to tuberculosis and other factors.  Public Law 90-493, 
enacted on August 19, 1968, repealed section 356 but, in 
doing so, Congress provided as follows:

The repeals made by subsection (a) of 
this section shall not apply in the case 
of any veteran who, on the date of 
enactment of this Act, was receiving or 
entitled to receive compensation for 
tuberculosis which in the judgment of the 
Administrator had reached a condition of 
complete arrest.

Pub.L. 90-493, § 4(b), Aug. 19, 1968, 82 Stat. 809.

In response to Public Law 90-493, VA adopted the following 
regulation:

Rating "protected" tuberculosis cases.  
Public Law 90-493 repealed section 356 of 
title 38, United States Code which had 
provided graduated ratings for inactive 
tuberculosis.  The repealed section, 
however, still applies to the case of any 
veteran who on August 19, 1968, was 
receiving or entitled to receive 
compensation for tuberculosis.  The use 
of the protective provisions of Pub.L. 
90-493 should be mentioned in the 
discussion portion of all ratings in 
which these provisions are applied.  For 
application in rating cases in which the 
protective provisions of Pub.L. 90-493 
apply the former evaluations pertaining 
to pulmonary tuberculosis are retained in 
§ 4.97.

38 C.F.R. § 4.96(b); 34 Fed. Reg. 5062 (Mar. 11, 1969).  

Under the criteria for rating pulmonary tuberculosis 
initially evaluated after August 19, 1968, chronic active 
pulmonary tuberculosis will be rated as 100 percent 
disabling.  38 C.F.R. § 4.97, Diagnostic Code 6730 (2003).  
Chronic inactive pulmonary tuberculosis will be rated 
depending on the specific findings; rate residuals as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis (Diagnostic Code 6600).  Note: A mandatory 
examination will be requested immediately following 
notification that active tuberculosis evaluated under 
Diagnostic Code 6730 has become inactive.  Any change in 
evaluation will be carried out under the provisions of 
§ 3.105(e).  38 C.F.R. § 4.97, Diagnostic Code 6731 (2003).  

In October 1996, VA adopted new rating criteria for many 
respiratory disorders including pulmonary tuberculosis 
initially evaluated after August 19, 1968.  VA cannot change 
the rating scheme for pulmonary tuberculosis diagnosed before 
August 19, 1968, as that rating scheme, and veterans whose 
pulmonary tuberculosis must be evaluated pursuant to it, have 
been protected by Congress.

Rating Criteria for Bronchitis

Under the former provisions of Diagnostic Code 6600, 
bronchitis, a noncompensable evaluation is warranted for mild 
chronic bronchitis with slight cough, no dyspnea and few 
rales.  A 10 percent rating is provided for moderate chronic 
bronchitis, with considerable night or morning cough, slight 
dyspnea on exercise, and scattered bilateral rales.  A 30 
percent rating is provided for moderately severe chronic 
bronchitis, with persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction.  A 60 percent evaluation is warranted for 
severe chronic bronchitis, with severe productive cough and 
dyspnea on slight exertion, and pulmonary function tests 
indicative of severe ventilatory impairment.  A 100 percent 
evaluation is warranted for pronounced chronic bronchitis, 
with copious productive cough and dyspnea at rest, pulmonary 
function testing showing a severe degree of chronic airway 
obstruction, with symptoms of associated severe emphysema or 
cyanosis and findings of right-sided heart involvement.  
38 C.F.R. § 4.97, Diagnostic Code 6600 (effective prior to 
October 7, 1996).

Under the revised provisions of Diagnostic Code 6600, 
bronchitis, a 10 percent rating requires a FEV-1 of 71 to 80 
percent predicted; or FEV-1/FVC of 71 to 80 percent; or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) 66 to 80 percent predicted.  
A 30 percent rating is for assignment on showing of FEV-1 of 
56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 percent; 
or DLCO (SB) 56 to 65 percent predicted.  A 60 percent rating 
requires a FEV-1 of 40 to 55 percent predicted; or FEV-1/FVC 
of 40 to 55 percent; or DLCO (SB) of 40 to 55 percent 
predicted; or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is assigned for FEV-1 less than 40 percent of 
predicted value; or FEV-1/FVC less than 40 percent; or DLCO 
(SB) less than 40 percent predicted; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption; or cor 
pulmonale (right heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by Echo or 
cardiac catheterization); or episode(s) of acute respiratory 
failure; or requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (2003).

Rating Criteria for Bronchiectasis

Under the former provisions of Diagnostic Code 6601, 
bronchiectasis, a 30 percent evaluation is assigned for 
moderate bronchiectasis manifested by persistent paroxysmal 
coughing occurring at intervals throughout the day and by 
abundant purulent and fetid expectoration, but with slight, 
if any, emphysema or loss of weight.  A 60 percent disability 
evaluation is assigned for severe bronchiectasis with 
considerable emphysema, impairment in general health 
manifested by loss of weight, anemia, or occasional pulmonary 
hemorrhages, and occasional exacerbations of a few days 
duration, with expected fever and other symptoms, and the 
disability is demonstrated by lipoidol injection and layer 
sputum test.  A 100 percent rating is assigned when the 
disability is pronounced, with symptoms in aggravated form, 
marked emphysema, dyspnea at rest or on slight exertion, 
cyanosis, marked loss of weight or other evidence of severe 
impairment of general health.  38 C.F.R. § 4.97, Diagnostic 
Code 6601 (in effect prior to October 7, 1996).  

Under the revised criteria for Diagnostic Code 6601, 
bronchiectasis, a 30 percent disability rating is warranted 
when the disability is manifested by incapacitating episodes 
of infection of two to four weeks total duration per year, or 
daily productive cough with sputum that is at times purulent 
or blood-tinged and requires prolonged (lasting four to six 
weeks) antibiotic usage more than twice a year.  A 60 percent 
rating under the revised regulations is warranted if there 
are incapacitating episodes of infection of four to six weeks 
total duration per year, or near constant findings of cough 
with purulent sputum associated with anorexia, weight loss, 
and frank hemoptysis and requiring antibiotic usage almost 
continuously.  A 100 percent rating is warranted when there 
are incapacitating episodes of infection of at least six 
weeks total duration per year.  For rating purposes, an 
incapacitating episode is one that requires bedrest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6601 (2003). 

The revised version of Diagnostic Code 6601 further provides 
that bronchiectasis can also be rated as pulmonary impairment 
due to chronic bronchitis, 38 C.F.R. § 4.97, Diagnostic Code 
6600.  

Rating Criteria for Aspergillosis

Under the former rating criteria concerning the evaluation of 
diseases of the trachea and bronchi under 38 C.F.R. § 4.97, 
in effect prior to October 7, 1996, aspergillosis of the 
lungs was rated under Diagnostic Code 6807, which when 
active, is rated as 70 percent to 100 percent.  When  
inactive, it is rated as residuals on appropriate analogy.  
38 C.F.R. § 4.97 (in effect prior to October 7, 1996).     

The revised rating criteria under 38 C.F.R. § 4.97 eliminated 
Diagnostic Code 6807.  Under the revised rating criteria, in 
effect from October 7, 1996, aspergillosis is rated under 
Diagnostic Code 6838 and under the General Rating Formula for 
Mycotic Disease.  That rating formula provides that a 
noncompensable evaluation is warranted for healed and 
inactive mycotic lesions, asymptomatic; a 30 percent 
evaluation is warranted when there is chronic pulmonary 
mycosis with minimal symptoms such as occasional minor 
hemoptysis or productive cough; a 50 percent rating is 
assigned for chronic pulmonary mycosis requiring suppressive 
therapy with no more than minimal symptoms such as occasional 
minor hemoptysis or productive cough; and a 100 percent 
evaluation is assigned for chronic pulmonary mycosis with 
persistent fever, weight loss, night sweats, and massive 
hemoptysis.  38 C.F.R. § 4.97, Diagnostic Code 6838 (2003).  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

Pulmonary function tests conducted in October 1989 revealed 
moderate diffuse airway obstruction with low maximal 
expiratory flows in the lower two thirds of the vital 
capacity.  

A January 1990 VA examination report indicates that the 
veteran was currently taking medication for his pulmonary 
tuberculosis; pulmonary tuberculosis in the right lung had 
recently been diagnosed.  The veteran had a dry cough and 
shortness of breath.  His weight was 217 pounds.  The veteran 
was well developed and well nourished.  Examination of the 
chest revealed mild inspiratory and expiratory wheezes 
bilaterally, with slightly diminished breath sounds.  

VA treatment records dated from June 1991 to September 1992 
show that the veteran was treated at the VA pulmonary clinic.  
The veteran had complaints of a headache.  He was prescribed 
an inhaler.  Laboratory blood tests in July 1991 and May 1992 
showed that red blood cell count, hemoglobin and hematocrit 
were normal.  

A May 1992 pulmonary function tests reveled moderate diffuse 
airway obstruction with low maximal expiratory flows in the 
lower two thirds of the vital capacity.  It was noted that 
the veteran had a history of tuberculosis, bronchitis, and 
pneumonia and he had a dry cough and shortness of breath.  

A May 1992 VA examination report indicates that the veteran 
had bronchiectasis, not active tuberculosis.  It was noted 
that the date of inactivity was March 5, 1990.  The veteran's 
weight was 209 pounds.  It was noted that a July 1991 chest 
X-ray examination revealed a bilateral apical scar.  Sputum 
test was negative.  A May 1992 chest X-ray examination report 
indicates that there was clearing of the previous right mid-
lung filed density.  No acute disease was identified.  Stable 
right apical scarring was present.  

In a June 1992 statement, the veteran indicated that he was 
entitled to an increased evaluation because he had continuous 
mucus coming out of his lungs every morning.  He had 
complaints of cough, headache, and sneezing.  He indicated 
that the doctor told him he had bronchiectasis in the 
tuberculosis scars.  

VA treatment records show that in October 1992, the veteran 
had complaints of increased cough and sputum.  The veteran 
was on Cipro.  

A November 1992 VA treatment record indicates that the 
assessment was possible aspergillosis.  The veteran was on 
cipro.  A November 1992 laboratory test report states that 
the sputum sample revealed moderate growth of aspergillus sp.  
The sample was collected on October 13, 1992.  A November 
1992 VA treatment record indicates that the veteran had 
complains of shortness of breath with walking., and the 
veteran coughed up to 1/4 cup of sputum a day.  He had blood 
specks in the sputum.  The veteran had no night sweats, 
weight loss, or anemia.  The diagnosis was minimal hemoptysis 
status post pulmonary tuberculosis probably inactive; 
aspergillosis and bronchiectasis.  November 1992 X-ray 
examination of the chest revealed bilateral apical disease 
worse on the right and bullous emphysema in the upper lobes.     

VA treatment records show that laboratory blood tests 
conducted in August 1992, November 1992, April 1993, and July 
1993 revealed normal red blood cell count, hemoglobin, and 
hematocrit.   

VA treatment records show that in April 1993, the veteran had 
complaints of a chronic cough and headaches.  

At a hearing before the RO in May 1993, the veteran indicated 
that he had shortness of breath when he bends over, such as 
when he is working in the garden.  He stated that every 
morning, he coughed up sputum.  

A June 1993 pulmonary function test indicates that the 
veteran had moderate diffuse airway obstruction with low 
maxillary expiratory flows in the lower two thirds of the 
vital capacity.  

A July 1993 VA pulmonary examination report indicates that 
the veteran developed pulmonary tuberculosis in 1941 during 
active service.  The veteran was treated and the tuberculosis 
apparently cleared.  The tuberculosis relapsed in 1947, 1969, 
1972, 1987, and 1989.  The tuberculosis became inactive in 
1991 following 18 months of chemotherapy.  The veteran 
developed aspergillus of the lungs in 1992 and the veteran 
was being treated with Cipro and Doxycycline.  The veteran's 
subjective complaints included weakness, mild fatigue, 
chronic cough productive of one teaspoon of thick, stringy 
sputum daily, occasional hemoptysis, and wheezing.  The 
veteran had frequent night sweats.  The last date of 
inactivity of the tuberculosis was 1991.  The veteran had 
moderate structural damage to the lungs.  The diagnosis was 
pulmonary tuberculosis, currently inactive; aspergillus, 
pulmonary inactive and cured; bronchiectasis; and chronic 
obstructive pulmonary disease.  

A July 1993 X-ray examination of the chest revealed a normal 
heart, pleura apical thickening in the right apex, and 
chronic obstructive pulmonary disease.   

An October 1994 VA examination report indicates that the 
veteran's main complaint was dyspnea on minimum exertion and 
dry cough.  The veteran had hemoptysis on and off.  There was 
no clinical evidence of active tuberculosis at that time.  
The diagnosis was history of pulmonary tuberculosis.  The 
examiner noted that the old fibrotic tuberculosis was 
contributing to the veteran's symptoms of dyspnea and cough.  
Examination of the chest revealed normal sounds with no 
wheezing or rales.  

A November 1995 VA treatment records notes that the veteran 
had a history o bronchiectasis and other pulmonary 
conditions.  The veteran weighed 216 pounds.  He stated that 
he "feels great."  He stated that he had resumed activity 
and he was able to walk two miles.  The veteran indicated 
that he felt tired with unexpected activity.  A December 1995 
VA treatment record indicates that the veteran had chronic 
bronchiectasis.  The veteran reported that after walking two 
or three miles, he often expectorates a thick sputum.  The 
veteran denied weakness and shortness of breath.  He had a 
good appetite.        

VA treatment records show that in February 1996, the veteran 
had resolving bronchitis and he just finished a ten day 
course on Ciprofloxoxine.  His weight was 220 pounds.  
February 1996 chest X-ray examination revealed mild 
radiographic signs of chronic obstructive pulmonary disease 
and bilateral apical thickening.  

VA treatment records dated in March 1996 indicate that the 
veteran had bronchitis.  His weight was 226 pounds.  

An April 1996 treatment record reflects a diagnosis of 
chronic bronchiectasis.  

A May 7, 1996 VA pulmonary examination report indicates that 
in 1989, the veteran developed active tuberculosis.  It was 
noted that repeated sputum tests since 1990 have been 
negative for tuberculosis.  The examination report indicates 
that at the present time, the veteran's main complaint was 
dyspnea on exertion.  There was no history of dyspnea at 
rest.  The veteran had a cough productive of mucopurulent 
sputum.  The veteran had hemoptysis on and off.  He had 
complaints of night sweats and chills, on and off.  Pulmonary 
functions tests revealed that FEV-1/FVC was 53 percent.  It 
was noted that the tuberculosis was inactive.  The diagnosis 
was history of pulmonary tuberculosis but at the present 
time, there was no evidence of active tuberculosis; history 
of aspergillosis; and chronic air flow obstruction.  The 
examiner noted that the veteran's pulmonary function test 
showed moderately severe airway obstruction.  The examiner 
indicated that the veteran has had active tuberculosis and as 
demonstrated by x-ray, the veteran has had some residual lung 
damage.  The examiner stated that the veteran's symptoms are 
more pronounced than would be expected from his pulmonary 
function testing.  Cardiopulmonary testing was recommended.    

An August 1996 CT scan of the chest revealed biapical density 
and parenchymal scarring suggestive pf prior tuberculosis 
infection.  There was no significant bronchial tree dilation 
although there was a suggestion of minimal bronchial wall 
thickening centrally.    

August 1996 VA hospital records indicate that the veteran had 
a medical history of bronchiectasis, tuberculosis, and 
aspergillosis.  The examining physician noted that the 
veteran's pulmonary status was quite stable during the 
hospitalization.  Examination revealed that the veteran was 
well developed and well nourished.  His lungs were clear to 
auscultation.  It was noted that the veteran was started on 
oxygen but then it was discontinued.  There was no issue in 
terms of the veteran's pulmonary status.   

An August 8, 1996 cardiopulmonary exercise test revealed that 
the veteran's FEV-1/FVC ratio was 54 percent.  The conclusion 
was moderate/severe air flow obstruction and maximal 
predicted oxygen consumption suggesting normal cardio-
circulatory response.  

VA treatment records show that in August 1996, the veteran's 
lungs were clear.  His weight was 216 pounds.  Another August 
1996 VA treatment record indicates that the veteran had 
complaints of chest congestion.  Upper respiratory infection 
was diagnosed.  A November 1996 VA treatment record notes 
that the veteran's weight was 215 pounds.   

A December 1996 addendum to the May 1996 VA examination 
report indicates that the examiner had reviewed the cardio-
pulmonary exercise testing performed in August 1996.  The 
examiner indicated that the veteran's exercise testing showed 
normal respiratory response to exercise and there did not 
seem to be a significant respiratory limitation to exercise.  
The examiner further indicated that the respiratory component 
of the exercise test was within normal range and the 
veteran's symptoms of dyspnea can not be explained on the 
basis of his lung disease.  However, the veteran did have an 
episode of supraventricular tachycardia during recovery 
phase, but it was still unlikely to be related to the 
veteran's respiratory disease.   

VA treatment records show that in August 1997, the veteran 
was treated for bronchitis.  An October 1997 VA treatment 
record reveals that the veteran had possible hemoptysis.  A 
December 1997 VA treatment record notes that the veteran had 
an acute exacerbation of bronchitis and he was treated with 
antibiotics.  

A December 1997 microbiology report indicates that no 
microbacteria was isolated.  

A January 1998 VA treatment record notes that the veteran 
still had bronchitis.  The veteran had one to two episodes of 
coughing a day which yielded some yellow material at times.  
This had improved with antibiotics.  Examination revealed 
some slight wheezing segmentally.  The lungs were otherwise 
clear.  The assessment was old tuberculosis and it was 
possible that the veteran had some segmental anatomical 
infection resulting with pooling of secretion and cough.  
 
A May 1998 VA treatment record indicates that the veteran 
reported that he had been on a course of antibiotics for at 
least six weeks for shortness of breath and sputum 
production.  He had no fever, chills, or night sweats.  
Examination of the lungs revealed rhonchi and wheezes 
throughout.  The assessment was bronchitis exacerbation.  The 
veteran was treated with antibiotics.  

A June 3, 1998 VA treatment record indicates that the veteran 
had complaints of cough and congestion in his right lung.  
The veteran reported that his grey sputum has become yellow.  
Examination revealed impressive wheezing in all lung fields.  
The assessment was increased symptoms of bronchospasms with 
productive cough and currently, he had impressive wheezing.  
It was noted that the veteran possibly had bronchial 
aspergillus and he probably had some element of 
bronchiectasis.  

A June 18, 1998 VA treatment record notes that the veteran 
had increased bronchospasms with a chronic productive cough 
and wheezing.  The veteran had complaints of a daily cough 
and he coughed up 1/2 cup of sputum.  There was a fleck of 
blood in the sputum.  The veteran had no weight loss.  He had 
complaints of dyspnea on exertion.  He did not have dyspnea 
on rest.  AFB smear was negative.  There was a positive 
aspergillus on culture.  The assessment was chronic cough and 
wheezing.  It was noted that the veteran had a history of 
tuberculosis many times with bronchiectasis and past chest CT 
suggestive of this diagnosis.  The examiner noted that in 
addition, the veteran had aspergillus in his sputum, 
eosinophilia, and dramatic aspergillosis which could lead to 
bronchiectasis with a central pattern.  The examiner stated 
that for the moment, the veteran had a more pressing problem 
which was focal right-sided wheezing a history of two 
episodes of hemoptysis in the last year, and some atypical 
cells on his fungal stain.  A bronchoscopy was scheduled.   

A July 1998 VA treatment record reflects a diagnosis of 
bronchiectasis, no doubt related to the past episodes of 
tuberculosis.  There was minimal evidence for allergic 
bronchopulmonary aspergillosis.  Aspergillus precipitans were 
negative.  The veteran's weight was 223.  

An August 1998 VA treatment record indicates that the veteran 
still had an morning cough.  It was noted that bronchoscopy 
showed bronchiectasis with normal flora.  There was no growth 
of tuberculosis, fungus, or significant bacteria.   

A May 1999 VA treatment record indicates that the veteran had 
bronchiectasis, stable.  Aspergillus precipitans were 
negative.  It was noted that a bronchoscopy revealed a minor 
abnormality in the rml (negative biopsies and cytology), 
bronchiectasis, and bronchitis.  The veteran reported having 
two episodes of purulent sputum and sever coughing.  He had 
hemoptysis last summer but he had no more blood all winter.  
An August 1999 VA treatment record notes that the veteran had 
a chronic cough.  

A September 1999 VA treatment record indicates that the 
veteran had complaints of cough, yellow sputum, and feeling 
hot for the past six days.  The assessment was upper 
respiratory infection secondary to bronchitis.  Antibiotics 
were prescribed.  

A May 2000 VA treatment record reveals that the veteran had 
two episodes of bronchitis since October and he had been on 
antibiotics two times.  Aspergillus precipitans were 
negative.  The assessment was tuberculosis with 
bronchiectasis clinically.  The veteran had some element of 
chronic obstructive pulmonary disease as well.   

A June 2000 pulmonary function tests show that the veteran's 
FEV-1/FVC ratio was 54 percent.  It was noted that the 
veteran had a productive cough and a frequent wheeze.  He had 
dyspnea on exertion, when on hills or stairs.  

An August 2000 VA treatment record indicates that Aspergillus 
precipitans were negative.  His weight was 221 pounds. The 
veteran was doing well.  

A May 2001 VA treatment record notes that the veteran had 
tuberculosis, quiescent and bronchiectasis.  He had symptoms 
of a recent productive cough, some vomiting, and some chills.  
The sputum was thick and grey.  The veteran was on 
antibiotics.  Aspergillus precipitans were negative.  

A September 2001 VA treatment record indicates that the 
veteran had a nonproductive cough.  He did not have night 
sweats or fever.  His weight was 221 pounds.  Lungs were 
clear.  

A June 2002 VA treatment record indicates that the veteran's 
lungs were clear.  The veteran indicated that he has felt 
well.  His weight was 214 pounds.  

A September 2002 VA treatment record indicates that the 
veteran's weight was 213 pounds.  The veteran reported that 
he felt well and he did not have fever, chills, or malaise.  
Examination revealed that his lungs were clear.  

A January 2003 VA treatment record indicates that the 
veteran's weight was 214 pounds.  

The veteran appeared at a hearing before the Board in June 
2003 at which time he testified that he suffered from 
recurrent and violent bouts of sneezing and coughing, 
productive of grey or yellow sputum, which caused both 
headaches, chest pain and musculoskeletal soreness.  He 
reported that he was not currently being treated for 
tuberculosis, although he was receiving treatment for other 
respiratory symptoms.  He also indicated that he had been 
told by his physician that there was no cure or treatment for 
aspergillosis, but that he, with his wife's assistance, used 
a hydrotherapy treatment, which had kept this disability 
pretty well controlled.  He noted that he also took 
medication prescribed for him.  

Analysis

The veteran's service-connected pulmonary tuberculosis with 
bronchiectasis and aspergillosis has been evaluated by the RO 
under Diagnostic Code 6724.  In the past, the rating schedule 
provided that tuberculosis, including pleural tuberculosis, 
was to be rated on the basis of graduated ratings, upon 
reaching inactivity, after a period of activity.  However, 
Public Law 90-493 repealed section 356 of Title 38, United 
States Code, which had provided the graduated ratings for 
inactive tuberculosis.  The repealed section still applies to 
the case of any veteran who on August 19, 1968, was receiving 
or entitled to receive compensation for tuberculosis.  See 38 
C.F.R. § 4.96 (2003).  The veteran's service-connected 
pulmonary tuberculosis with bronchiectasis and aspergillosis 
has been evaluated by the RO under Diagnostic Code 6724.  As 
the veteran was entitled to compensation for pulmonary 
tuberculosis since June 1964, the RO evaluated the veteran's 
disability under the ratings for pulmonary tuberculosis 
entitled on August 19, 1968.  

In the present case, the medical evidence of record shows 
that the veteran's chronic tuberculosis is currently 
inactive.  The medical evidence of record shows that the 
veteran's tuberculosis relapsed in September 1989.  The date 
of inactivity for the service-connected pulmonary 
tuberculosis is March 5, 1990; tests conducted on this date 
were negative for active tuberculosis.  Testing in May 1992 
and December 1997 showed that the tuberculosis was inactive.   

The December 1992 rating decision indicates that under 
Diagnostic Code 6724 (under the ratings for pulmonary 
tuberculosis entitled on August 19, 1968), a 100 percent 
evaluation was assigned to the service-connected pulmonary 
tuberculosis from September 17, 1989 to February 28, 1992.  A 
50 percent evaluation was assigned from March 1, 1992 to 
February 28, 1996.  A 30 percent evaluation was assigned from 
March 1, 1996.  

It is unclear whether, under the circumstances presented in 
this case, the Board is precluded from evaluating the 
veteran's pulmonary tuberculosis only under the "protected" 
graduated disability criteria.  38 C.F.R. § 4.96(b) indicates 
that the old graduated provisions apply to cases where the 
veteran was receiving compensation for pulmonary tuberculosis 
on August 19, 1968; however, it does not indicate that only 
such provisions may be applied to the exclusion of the newer 
provisions.  Rather, it appears to be, at least in part, a 
protective provision that prevents a protected rating being 
reduced under subsequent criteria.  However, this does not 
mean that the veteran's disability cannot be rated and given 
a higher evaluation under the current criteria.  No such 
restriction is applied in other 20-year protected rating 
cases, and there is no clear indication that such restriction 
should be applied here.  See 38 C.F.R. § 3.951(b).  Such 
restriction would unfairly prejudice many of those veteran 
who were initially compensated prior to August 19, 1968, but 
who have developed significant residuals, despite attaining 
inactivity.  Support for rating under both the pre-1968 and 
post-1968 (if beneficial) criteria may be found in a letter 
dated March 3, 1969 from VA's then Chief Benefits Director, 
Department of Veterans Benefits, who stated that "[I]n any 
case in which application of the revised rating formula for 
pulmonary tuberculosis will permit increased benefits, the 
new criteria are to be used."

The Board finds that in the veteran's case, application of 
the revised rating formula for pulmonary tuberculosis will 
permit increased benefits and therefore, the new criteria 
should be used.  In so doing, the Board is also mindful of 
considering the disabling effects of bronchiectasis and 
aspergillosis, residual disabilities attributable to 
pulmonary tuberculosis, as well as the limitations placed by 
38 C.F.R. § 4.96 on rating co-existing respiratory disorders.  

Under the criteria for pulmonary tuberculosis initially 
evaluated after August 19, 1968, chronic inactive pulmonary 
tuberculosis will be rated depending on the specific 
findings; rate residuals as interstitial lung disease, 
restrictive lung disease, or, when obstructive lung disease 
is the major residual, as chronic bronchitis (Diagnostic Code 
6600).  38 C.F.R. § 4.97, Diagnostic Code 6731 (2003).

In the present case, the medical evidence shows that the 
major residual of the chronic inactive tuberculosis is 
obstructive lung disease.  The pulmonary function tests dated 
in October 1989, May 1992, June 1993, May 1996, August 1996, 
and June 2000 show that the veteran has air flow obstruction.  
The July 1993 VA examination report indicates that the 
veteran had chronic obstructive pulmonary disease in addition 
to the inactive tuberculosis, the inactive aspergillosis, and 
the cured bronchiectasis.  The VA treatment records show that 
the veteran is frequently treated for episodes of bronchitis 
and the veteran is placed on antibiotics.  Thus, the Board 
finds that the service-connected pulmonary tuberculosis with 
bronchiectasis and aspergillosis should be rated as chronic 
bronchitis under Diagnostic Codes 6731 and 6600.   

The Board notes that the veteran's claim of entitlement to an 
increased evaluation for the service-connected pulmonary 
tuberculosis with bronchiectasis and aspergillosis was filed 
in April 1992.  Effective October 7, 1996, the provisions of 
38 C.F.R. § 4.97, concerning the evaluation of diseases of 
the trachea and bronchi, were revised.  See 61 Fed. Reg. 
46720 46728, 46729 (Sep. 5, 1996).   

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the Supreme Court and the Federal Circuit.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991) (The 
Court held that where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary).  In 
VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.  

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluation of diseases of the 
trachea and bronchi.  The revised rating criteria for 
evaluation of diseases of the trachea and bronchi would not 
produce retroactive effects since the revised provisions 
affect only entitlement to prospective benefits.  It is clear 
from the provisions of the revised regulations that such 
regulations are effective from October 7, 1996.  The Board 
finds that VA must apply the new provisions from the 
effective date of October 7, 1996.  

Thus, in accordance with VAOPGCPREC 7-2003, the Board will 
analyze the veteran's claim under the former version of the 
rating criteria for evaluation of diseases of the trachea and 
bronchi prior to October 7, 1996, the effective date of the 
amended regulations.  The Board will then analyze the 
veteran's claim under the amended regulations from October 7, 
1996.  

Entitlement to a disability evaluation in excess of 50 
percent for pulmonary tuberculosis with bronchiectasis and 
aspergillosis from March 1, 1992 to February 28, 1996

The RO assigned a 50 percent evaluation to the service-
connected pulmonary tuberculosis with bronchiectasis and 
aspergillosis from March 1, 1992 to February 28, 1996 under 
Diagnostic Code 6724 (the criteria for evaluating pulmonary 
tuberculosis entitled on August 19, 1968).  Notes following 
the general rating formula specify that the graduated 50-
percent and 30-percent ratings and the permanent 30 percent 
and 20 percent ratings for inactive pulmonary tuberculosis 
are not to be combined with ratings for other respiratory 
disabilities.  38 C.F.R. § 4.97, Diagnostic Code 6724 (2003).  
38 C.F.R. § 4.96 (in effect prior to October 7, 1996) 
provides ratings under Diagnostic Codes 6600 to 6818 and 6821 
will not be combined with each other; rather, a single rating 
will be assigned under the Diagnostic Code reflecting the 
predominant disability picture.  

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate the requisite objective 
manifestations for the assignment of a disability evaluation 
in excess of 50 percent under Diagnostic Code 6724 (the 
criteria for evaluating pulmonary tuberculosis entitled on 
August 19, 1968) for the service-connected pulmonary 
tuberculosis with bronchiectasis and aspergillosis from March 
1, 1992 to February 28, 1996.  The 50 percent evaluation was 
assigned under Diagnostic Code 6724 for the time period of 
six years after the date of inactivity of the pulmonary 
tuberculosis which was March 5, 1990.  An evaluation in 
excess of 50 percent is not warranted for the service-
connected pulmonary tuberculosis with bronchiectasis and 
aspergillosis from March 1, 1992 to February 28, 1996 under 
Diagnostic Code 6724 because the pulmonary tuberculosis is 
not active.    

As noted above, the Board finds that in the veteran's case, 
application of the revised rating formula for pulmonary 
tuberculosis may permit increased benefits and therefore, the 
new criteria for rating pulmonary tuberculosis should be 
reviewed.  See 38 C.F.R. § 4.97, Diagnostic Codes 6730 to 
6732.  In the present case, the medical evidence shows that 
the major residual of the chronic inactive tuberculosis is 
obstructive lung disease.  Thus, the Board finds that the 
service-connected pulmonary tuberculosis with bronchiectasis 
and aspergillosis may also be rated as chronic bronchitis 
under Diagnostic Codes 6731 and 6600.   

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate the requisite objective 
manifestations for the assignment of a disability evaluation 
in excess of 50 percent under the former provisions of 
Diagnostic Code 6600 for the service-connected pulmonary 
tuberculosis with bronchiectasis and aspergillosis from March 
1, 1992 to February 28, 1996.  

The medical evidence of record for that time period shows 
that the veteran had moderate airway obstruction, as 
demonstrated by the May 1992 and June 1993 pulmonary function 
tests.  The veteran's cough was consistent with a persistent 
cough at intervals throughout the day with considerable 
expectoration, not a severe productive cough or a copious 
productive cough.  The medical evidence for the time period 
in question described the cough as dry cough, with continuous 
mucus coming out of his lungs every morning, coughing up to a 
1/4 cup of sputum a day, coughing up sputum in the morning, 
chronic cough productive of one teaspoon of sputum a day, and 
expectorating thick sputum when walking two to three miles.  
There is evidence of dyspnea on slight exertion; there is no 
evidence of dyspnea at rest.  There is no medical evidence of 
severe emphysema, although there was a finding of bullous 
emphysema in the upper lobes upon X-ray examination in 
November 1992.  There are no findings of cyanosis.  There is 
no medical evidence of right-sided heart involvement.  A July 
1993 X-ray examination revealed a normal heart.  The Board 
finds that an evaluation in excess of 50 percent is not 
warranted for the service-connected pulmonary tuberculosis 
with bronchiectasis and aspergillosis from March 1, 1992 to 
February 28, 1996 under the former provisions of Diagnostic 
Code 6600.   

The Board has also analyzed whether a disability evaluation 
in excess of 50 percent is warranted for the service-
connected pulmonary tuberculosis with bronchiectasis and 
aspergillosis under the former provisions of Diagnostic Code 
6601, bronchiectasis, and Diagnostic Code 6807, 
aspergillosis.

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate the requisite objective 
manifestations for the assignment of a disability evaluation 
in excess of 50 percent under the former provisions of 
Diagnostic Code 6601 for the service-connected pulmonary 
tuberculosis with bronchiectasis and aspergillosis from March 
1, 1992 to February 28, 1996.  

The medical evidence of record for the time period in 
question shows that the veteran had exacerbations of 
bronchiectasis for a few days duration, dyspnea on slight 
exertion, and occasional hemoptysis.  However, the medical 
evidence does not establish that the veteran had severe or 
pronounced disability.  There is no evidence of considerable 
or marked emphysema.  The medical evidence shows that the 
veteran's airway obstruction was moderate, not severe or 
pronounced.  The July 1993 VA pulmonary examination report 
indicates that the veteran had moderate structural damage to 
the lungs.  There is no evidence of a pulmonary hemorrhage.  
There is no evidence of impairment in general health or 
severe impairment of general health.  The medical evidence 
for the time period in question shows that the veteran's 
weight remained relatively stable, ranging from 209 to 220 
pounds.  There veteran did not have anemia and his blood 
tests were normal.  The veteran was able to walk two to three 
miles.  There is no medical evidence of cyanosis or dyspnea 
at rest.  Thus, the Board finds that an evaluation in excess 
of 50 percent is not warranted for the service-connected 
pulmonary tuberculosis with bronchiectasis and aspergillosis 
from March 1, 1992 to February 28, 1996 under the former 
provisions of Diagnostic Code 6601, since the objective 
findings do not meet the criteria for severe or pronounced 
disability.     

The Board has also analyzed whether a disability evaluation 
in excess of 50 percent is warranted for the service-
connected pulmonary tuberculosis with bronchiectasis and 
aspergillosis under Diagnostic Code 6807, aspergillosis.

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does support a higher disability evaluation under 
Diagnostic Code 6807.  Under the former rating criteria 
concerning the evaluation of diseases of the trachea and 
bronchi under 38 C.F.R. § 4.97, in effect prior to October 7, 
1996, aspergillosis of the lungs was rated under Diagnostic 
Code 6807, aspergillosis, which when active, is rated as 70 
percent to 100 percent.  When inactive, it is rated as 
residuals on appropriate analogy.  38 C.F.R. § 4.97 (in 
effect prior to October 7, 1996).  

In the present case, the medical evidence shows that the 
veteran had active aspergillosis from October 13, 1992 to 
July 12, 1993.  A November 1992 laboratory test report 
indicates that the sputum sample revealed moderate growth of 
aspergillus.  The sample was collected on October 13, 1992.  
Aspergillosis was diagnosed.  The first evidence of 
inactivity of aspergillos is July 12, 1993.  A July 12, 1993 
VA examination report reflects a diagnosis of aspergillus, 
pulmonary inactive and cured.  Based upon these findings, a 
100 percent evaluation is warranted for the service-connected 
pulmonary tuberculosis with bronchiectasis and aspergillosis 
from October 13, 1992 to July 12, 1993, under the former 
provisions of Diagnostic Code 6807, since the objective 
findings show active aspergillus.  

The Board finds that the evidence of record does not 
demonstrate the requisite objective manifestations for the 
assignment of a disability evaluation in excess of 50 percent 
under Diagnostic Code 6807 from March 1, 1992 to October 12, 
1992 and from July 13, 1993 to February 28, 1996.  Under 
Diagnostic Code 6807, when aspergillosis of the lungs is 
inactive, the disability is rated on its residuals on 
appropriate analogy.  In the present case, the veteran's 
residual disability would be rated, by analogy as bronchitis 
or bronchiectasis.  As discussed above, a disability 
evaluation in excess of 50 percent is not warranted under the 
former provisions of Diagnostic Codes 6600 and 6601 for the 
time period of March 1, 1992 to February 28, 1996.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of 50 percent for the service-connected pulmonary 
tuberculosis with bronchiectasis and aspergillosis from March 
1, 1992 to October 12, 1992 and from July 13, 1993 to 
February 28, 1996 under Diagnostics Codes 6724 and 6731 
(2003) and Diagnostic Codes 6600, 6601, and 6807 (in effect 
prior to October 7, 1996).  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied to 
that extent.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  However, the evidence supports the 
grant of a 100 percent evaluation for the service-connected 
pulmonary tuberculosis with bronchiectasis and aspergillosis 
from October 13, 1992 to July 12, 1993 under Diagnostic Code 
6807 and the claim is granted to that extent.  

Entitlement to a disability evaluation in excess of 30 
percent for pulmonary tuberculosis with bronchiectasis and 
aspergillosis from March 1, 1996 to May 6, 1996

The RO assigned a 30 percent evaluation to the service-
connected pulmonary tuberculosis with bronchiectasis and 
aspergillosis from March 1, 1996 to May 6, 1996 under 
Diagnostic Code 6724 (the criteria for evaluating pulmonary 
tuberculosis entitled on August 19, 1968).  

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate the requisite objective 
manifestations for the assignment of a disability evaluation 
in excess of 30 percent under Diagnostic Code 6724 (the 
criteria for evaluating pulmonary tuberculosis entitled on 
August 19, 1968) for the service-connected pulmonary 
tuberculosis with bronchiectasis and aspergillosis from March 
1, 1996 to May 6, 1996.  The 30 percent evaluation was 
assigned under Diagnostic Code 6724 for the time period of 
five to eleven years after the date of inactivity of the 
pulmonary tuberculosis which was March 5, 1990.  An 
evaluation in excess of 30 percent is not warranted for the 
service-connected pulmonary tuberculosis with bronchiectasis 
and aspergillosis from March 1, 1996 to May 6, 1996 under 
Diagnostic Code 6724 because there is no evidence of active 
tuberculosis.    

The Board has also considered whether a higher disability 
evaluation is warranted under Diagnostic Code 6731 and the 
former provisions of Diagnostic Code 6600.  After a careful 
review of the evidence of record, and for the reasons 
expressed below, the Board finds that the evidence of record 
does not demonstrate the requisite objective manifestations 
for the assignment of a disability evaluation in excess of 30 
percent under the former provisions of Diagnostic Code 6600 
for the service-connected pulmonary tuberculosis with 
bronchiectasis and aspergillosis from March 1, 1996 to May 6, 
1996.  

The medical evidence of record for that time period shows 
that bronchitis was diagnosed.  The medical evidence shows 
that the veteran had moderate airway obstruction for that 
time period.  The veteran's cough was consistent with a 
persistent cough at intervals throughout the day with 
considerable expectoration, not a severe productive cough or 
a copious productive cough.  There is evidence of dyspnea on 
slight exertion; there is no evidence of dyspnea at rest.  
There is no medical evidence of severe emphysema, although 
there was a finding of bullous emphysema in the upper lobes 
upon X-ray examination in November 1992.  There were no 
findings of emphysema in 1996.  There are no findings of 
cyanosis.  There is no medical evidence of right-sided heart 
involvement.  The Board finds that an evaluation in excess of 
30 percent is not warranted for the service-connected 
pulmonary tuberculosis with bronchiectasis and aspergillosis 
from March 1, 1996 to May 6, 1996 under the former provisions 
of Diagnostic Code 6600.   

The Board has also analyzed whether a disability evaluation 
in excess of 30 percent is warranted for the service-
connected pulmonary tuberculosis with bronchiectasis and 
aspergillosis under the former provisions of Diagnostic Code 
6601, bronchiectasis, and Diagnostic Code 6807, 
aspergillosis.

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate the requisite objective 
manifestations for the assignment of a disability evaluation 
in excess of 30 percent under the former provisions of 
Diagnostic Code 6601 for the service-connected pulmonary 
tuberculosis with bronchiectasis and aspergillosis from March 
1, 1996 to May 6, 1996.  

The medical evidence of record for the time period in 
question shows that the veteran had exacerbations of 
bronchiectasis for a few days duration, dyspnea on slight 
exertion, and occasional hemoptysis.  Chronic bronchiectasis 
was diagnosed in April 1996.  However, the medical evidence 
does not establish that the veteran had severe or pronounced 
disability.  There is no evidence of considerable or marked 
emphysema.  The medical evidence shows that the veteran's 
airway obstruction was moderate, not severe or pronounced.  
The medical evidence shows that the veteran had moderate 
structural damage to the lungs.  There is no evidence of a 
pulmonary hemorrhage.  There is no evidence of impairment in 
general health or severe impairment of general health.  The 
medical evidence for the time period in question shows that 
the veteran's weight remained relatively stable.  The veteran 
did not have anemia and his blood tests were normal.  There 
is no medical evidence of cyanosis or dyspnea at rest.  Thus, 
the Board finds that an evaluation in excess of 30 percent is 
not warranted for the service-connected pulmonary 
tuberculosis with bronchiectasis and aspergillosis from March 
1, 1996 to May 6, 1996 under the former provisions of 
Diagnostic Code 6601, since the objective findings do not 
meet the criteria for severe or pronounced disability.     

The Board has also analyzed whether a disability evaluation 
in excess of 30 percent is warranted for the service-
connected pulmonary tuberculosis with bronchiectasis and 
aspergillosis under Diagnostic Code 6807, aspergillosis.

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate the requisite objective 
manifestations for the assignment of a disability evaluation 
in excess of 50 percent under Diagnostic Code 6807 from March 
1, 1996 to May 6, 1996.  There is no evidence of active 
aspergillosis during the time period in question.  In the 
present case, the veteran's residual disability would be 
rated, by analogy, as bronchitis or bronchiectasis.  As noted 
above, a disability evaluation in excess of 30 percent is not 
warranted under the former provisions of Diagnostic Codes 
6600 and 6601 for the time period of March 1, 1996 to May 6, 
1996.

In conclusion, the Board finds that the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of 30 percent for the service-connected pulmonary 
tuberculosis with bronchiectasis and aspergillosis from March 
1, 1996 to May 6, 1996 under Diagnostics Codes 6724 and 6371 
and Diagnostic Codes 6600, 6601, and 6807 (in effect prior to 
October 7, 1996).  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied to that 
extent.  38 U.S.C.A. § 5107(b); Gilbert, supra.   



Entitlement to a disability evaluation in excess of 30 
percent for pulmonary tuberculosis with bronchiectasis and 
aspergillosis from May 7, 1996 to October 6, 1996

In applying the law the existing facts, the Board finds that 
the record does demonstrate the requisite objective 
manifestation for a 60 percent rating for pulmonary 
tuberculosis with bronchiectasis and aspergillosis under 
Diagnostic Code 6731 and the former provisions of Diagnostic 
Code 6600, chronic bronchitis, from May 7, 1996 to October 6, 
1996.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (1996).  

The medical evidence of record shows that on May 7, 1996, 
there were findings of severe bronchitis with severe 
productive cough and pulmonary functions tests indicative of 
severe ventilatory impairment.  The May 7, 1996 VA 
examination report indicates that veteran had a cough 
productive of mucopurulent sputum.  The examiner noted that 
the pulmonary function tests showed moderately-severe airway 
obstruction.  The August 1996 pulmonary function tests also 
indicated that the veteran had moderate/severe air flow 
obstruction.  The medical evidence of record shows that the 
veteran had complaints of dyspnea on exertion.  

Based upon the findings of severe disability with severe 
productive cough, dyspnea on slight exertion, and pulmonary 
functions tests indicative of severe ventilatory impairment, 
the Board finds that the disability picture for the service-
connected pulmonary tuberculosis with bronchiectasis and 
aspergillosis more closely approximates the criteria for the 
60 percent evaluation under the former provisions of 
Diagnostic Code 6600 from May 7, 1996 to October 6, 1996.  

The Board finds that a 100 percent rating is not warranted 
for the service-connected pulmonary tuberculosis with 
bronchiectasis and aspergillosis under the former provisions 
of Diagnostic Code 6600 from May 7, 1996 to October 6, 1996 
since the medical evidence for that time period does not 
establish that the veteran's service-connected pulmonary 
tuberculosis with bronchiectasis and aspergillosis caused 
pronounced disability with copious productive cough and 
dyspnea at rest, pulmonary function testing showing a severe 
degree of chronic airway obstruction, with symptoms of 
associated severe emphysema or cyanosis and findings of 
right-sided heart involvement.  There is no evidence of 
pronounced disability due to the service-connected pulmonary 
tuberculosis with bronchiectasis and aspergillosis.  The 
medical evidence for the time period in question indicates 
that the symptoms due to the pulmonary tuberculosis were 
moderate to severe.  There is no medical evidence of dyspnea 
at rest; the medical evidence shows that the veteran had 
dyspnea on slight exertion.  The medical evidence shows that 
the veteran had complaints of a chronic cough productive of 
one teaspoon of sputum daily; this can not be considered to 
be copious.  There are no findings of associated severe 
emphysema or cyanosis and findings of right-sided heart 
involvement for the time period in question.  The May 1996 VA 
examination report indicates that there were no findings of 
cyanosis.  Emphysema was not diagnosed.  Cardiopulmonary 
evaluation in August 1996 did not detect findings of right-
sided heart involvement.  

Thus, the Board finds that a 100 percent rating is not 
warranted for the service-connected pulmonary tuberculosis 
with bronchiectasis and aspergillosis under Diagnostic Code 
6731 and the former provisions of Diagnostic Code 6600 from 
May 7, 1996 to October 6, 1996.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (in effect prior to October 7, 1996).    

The Board has also analyzed whether a higher disability 
evaluation in warranted under Diagnostic Codes 6724 or 6731 
and the former provisions of Diagnostic Code 6601 and 
Diagnostic Code 6807.   

The Board finds that a 100 percent rating is not warranted 
for the service-connected pulmonary tuberculosis with 
bronchiectasis and aspergillosis under Diagnostic Codes 6701 
to 6724 or 6731 from May 7, 1996 to October 6, 1996 since the 
medical evidence for that time period does not establish that 
the veteran had active tuberculosis.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6701 to 6731 (2003).  

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate the requisite objective 
manifestations for the assignment of a disability evaluation 
in excess of 60 percent under the former provisions of 
Diagnostic Code 6601 for the service-connected pulmonary 
tuberculosis with bronchiectasis and aspergillosis from May 
7, 1996 to October 6, 1996.  

The medical evidence of record for the time period in 
question shows that the veteran had severe disability, not 
pronounced.  There is evidence of exacerbations of infection 
for a few days duration, dyspnea on slight exertion, and 
occasional hemoptysis.  However, the medical evidence does 
not establish that the veteran had pronounced disability.  
There is no evidence of marked emphysema.  Emphysema was not 
diagnosed upon VA examination in May 1996.  The medical 
evidence shows that the veteran's airway obstruction was 
moderately severe, not pronounced.  There is no evidence of 
cyanosis.  There is no evidence of severe impairment of 
general health.  The medical evidence for the time period in 
question shows that the veteran's weight remained relatively 
stable.  There is no evidence of marked loss of weight.  The 
veteran did not have anemia and his blood tests were normal.  
Thus, the Board finds that an evaluation in excess of 60 
percent is not warranted for the service-connected pulmonary 
tuberculosis with bronchiectasis and aspergillosis from May 
7, 1996 to October 6, 1996 under the former provisions of 
Diagnostic Code 6601, since the objective findings do not 
meet the criteria for pronounced disability.  38 C.F.R. 
§ 4.97, Diagnostic Code 6601 (in effect prior to October 7, 
1996).     

The Board has also analyzed whether a disability evaluation 
in excess of 60 percent is warranted for the service-
connected pulmonary tuberculosis with bronchiectasis and 
aspergillosis under Diagnostic Code 6807, aspergillosis.  
After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate the requisite objective 
manifestations for the assignment of a disability evaluation 
in excess of 60 percent under Diagnostic Code 6807 from May 
7, 1996 to October 6, 1996.  In the present case, there is no 
evidence of active aspergillosis of the lungs from May 7, 
1996 to October 6, 1996.  Since the disease is inactive, the 
residual disability would be rated, by analogy, as bronchitis 
or bronchiectasis.  As noted above, a disability evaluation 
in excess of 60 percent is not warranted under the former 
provisions of Diagnostic Codes 6600 and 6601 for the time 
period of May 7, 1996 to October 6, 1996.  

In conclusion, the Board finds that the evidence supports the 
grant of a 60 percent evaluation for the service-connected 
pulmonary tuberculosis with bronchiectasis and aspergillosis 
from May 7, 1996 to October 6, 1996 under Diagnostic Code 
6731 and the former provisions of Diagnostic 6600, and the 
claim is granted to that extent.  

Entitlement to a disability evaluation in excess of 30 
percent for pulmonary tuberculosis with bronchiectasis and 
aspergillosis from October 7, 1996

In applying the law the existing facts, the Board finds that 
the record does demonstrate the requisite objective 
manifestation for a 60 percent rating for the service-
connected pulmonary tuberculosis with bronchiectasis and 
aspergillosis under Diagnostic Code 6731 and the revised 
provisions of Diagnostic Code 6600, chronic bronchitis, from 
October 7, 1996.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 
(2003).  

Pulmonary function tests in August 1996, and June 2000 show 
that the veteran's FEV-1/FVC ratio was 54 percent.  Earlier 
pulmonary function testing in May 1996 shows that the 
veteran's FEV-1/FVC ratio was 53 percent.  Under the revised 
provisions of Diagnostic Code 6600, in order for a 60 percent 
evaluation to be assigned, the FEV-1/FVC ratio must be 40 to 
55 percent.  Thus, the Board finds that a 60 percent 
evaluation is warranted for the service-connected pulmonary 
tuberculosis with bronchiectasis and aspergillosis under 
Diagnostic Code 6731 and the revised provisions of Diagnostic 
Code 6600 from October 7, 1996.   

A disability rating in excess of 60 percent is not warranted 
under the revised provisions of Diagnostic Code 6600 from 
October 7, 1996.  There is no medical evidence of FEV-1 less 
than 40 percent of predicted value, FEV-1/FVC less than 40 
percent, DLCO (SB) less than 40 percent predicted, maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption, 
cor pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or the requirement of outpatient oxygen 
therapy.  The medical evidence of record shows that from 
October 7, 1996, FEV-1 ranged from 86 to 99 percent of 
predicted value.  DLCO(SB) ranged from 90 to 96 percent 
predicted.  Maximum exercise capacity was 18 ml/kg/min oxygen 
consumption.  The veteran underwent cardiopulmonary 
evaluation in August 1996 and there was no evidence of cor 
pulmonale, right ventricular hypertrophy, or pulmonary 
hypertension.  Thus, the Board finds that a 100 percent 
evaluation is not warranted for the service-connected 
pulmonary tuberculosis with bronchiectasis and aspergillosis 
under the revised provisions of Diagnostic Code 6600 from 
October 7, 1996.    

The Board finds that a 100 percent rating is not warranted 
for the service-connected pulmonary tuberculosis with 
bronchiectasis and aspergillosis under Diagnostic Codes 6701 
to 6724 or 6731 from October 7, 1996 since the medical 
evidence for that time period does not establish that the 
veteran had active tuberculosis.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6701 to 6731 (2003).  

The Board has analyzed whether a disability evaluation in 
excess of 60 percent is warranted for the service-connected 
pulmonary tuberculosis with bronchiectasis and aspergillosis 
under the revised criteria for Diagnostic Code 6601, 
bronchiectasis, from October 7, 1996.  Under the revised 
criteria for Diagnostic Code 6601, bronchiectasis, a 60 
percent rating under the revised regulations is warranted if 
there are incapacitating episodes of infection of four to six 
weeks total duration per year, or near constant findings of 
cough with purulent sputum associated with anorexia, weight 
loss, and frank hemoptysis and requiring antibiotic usage 
almost continuously.  A 100 percent rating is warranted when 
there are incapacitating episodes of infection of at least 
six weeks total duration per year.  For rating purposes, an 
incapacitating episode is one that requires bedrest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 
6601 (2003). 

The Board finds that a 100 percent evaluation is warranted 
for the service-connected pulmonary tuberculosis with 
bronchiectasis and aspergillosis under the revised provisions 
of Diagnostic Code 6601 from October 7, 1996.  The medical 
evidence shows that bronchitis or bronchiectasis was 
diagnosed in February 1996, March 1996, and April 1996.  An 
upper respiratory infection was diagnosed in August 1996.  
From October 1996 to October 1997, the veteran was prescribed 
antibiotics and under the care of a physician for the 
service-connected pulmonary tuberculosis with bronchiectasis 
and aspergillosis for 50 days or 7 weeks.  Antibiotics were 
prescribed in November 1996, March 1997, August 1997, and 
September 1997, for courses of 10 to 14 days.   

From October 1997 to October 1998, the veteran was prescribed 
antibiotics and under the care of a physician for the 
service-connected pulmonary tuberculosis with bronchiectasis 
and aspergillosis for over 50 days.  In December 1997, 
antibiotics were prescribed for almost the entire month.  In 
January 1998, the veteran was prescribed antibiotics for a 14 
day course.  A May 1998 VA treatment record notes that the 
veteran reported being on antibiotics for six weeks.  
Antibiotics were prescribed.  An August 1998 statement from 
the Y.C. Health department indicates that the veteran had 
been on antibiotics for 10 days.  In a September 1998 
statement, the veteran indicated that over the past twelve 
months, he has been under treatment at the VA outpatient 
clinic repeatedly and he was on at least nine full courses of 
antibiotics.  The veteran indicated that he suffered periods 
of incapacitating infections every winter since his third 
bout with active tuberculosis in 1972.  

The record shows that from October 1998 to October 1999, the 
veteran was prescribed antibiotics for his respiratory 
infection in May 1999, August 1999, and September 1999.  From 
October 1999 to October 2000, the veteran was prescribed 
antibiotics and was under the care of a physician for over 
six weeks.  A May 2000 VA treatment record indicates that the 
veteran was prescribed antibiotics for a 14 day course.  The 
treatment record indicates that the veteran indicated that he 
had been on antibiotics two times since October 1999.  The 
assessment was tuberculosis with bronchiectasis.  A May 2001 
VA treatment record indicates that the veteran had 
bronchiectasis; the veteran was continued on the antibiotics.  
VA treatment records dated in June 2002 and September 2002 
indicate that the veteran was prescribed courses of 
antibiotics for 14 days.  At the hearing before the Board in 
June 2003, the veteran stated that he was on two to three 
courses of antibiotics a year for the service-connected 
pulmonary tuberculosis with bronchiectasis and aspergillosis.  
The veteran stated that when he had severe bronchitis, he had 
trouble breathing.  He stated that he would go to the VA 
outpatient clinic and he was prescribed antibiotics.  The 
veteran indicated that his bronchitis was exacerbated by cold 
and damp weather.  The veteran stated that he used an inhaler 
daily, over-the-counter cough medicine, cough drops, and 
antibiotic therapy.  The veteran indicated that he also used 
hydrotherapy and electro-hydrotherapy.  

The Board finds that this medical evidence shows that the 
veteran has chronic bronchiectasis with incapacitating 
episodes of infection of at least six weeks total duration 
per year.  Thus, the Board finds that a 100 percent 
evaluation is warranted for the service-connected pulmonary 
tuberculosis with bronchiectasis and aspergillosis under the 
revised provisions of Diagnostic Code 6601 from October 7, 
1996, and the appeal is granted to that extent.  

In conclusion, the Board finds that the evidence supports the 
grant of a 100 percent evaluation for the service-connected 
pulmonary tuberculosis with bronchiectasis and aspergillosis 
from October 7, 1996 under the revised provisions of 
Diagnostic 6601, and the claim is granted to that extent.  


ORDER

Entitlement to a disability evaluation in excess of 50 
percent for pulmonary tuberculosis with bronchiectasis and 
aspergillosis from March 1, 1992 to October 12, 1992 is 
denied.    

Entitlement to a 100 percent disability evaluation for 
pulmonary tuberculosis with bronchiectasis and aspergillosis 
from October 13, 1992 to July 12, 1993 is granted, subject to 
regulations governing the payment of monetary awards.

Entitlement to a disability evaluation in excess of 50 
percent for pulmonary tuberculosis with bronchiectasis and 
aspergillosis from July 13, 1993 to February 28, 1996 is 
denied.  

Entitlement to a disability evaluation in excess of 30 
percent for pulmonary tuberculosis with bronchiectasis and 
aspergillosis from March 1, 1996 to May 6, 1996 is denied.  

Entitlement to a 60 percent disability evaluation for 
pulmonary tuberculosis with bronchiectasis and aspergillosis 
from May 7, 1996 to October 6, 1996 is granted, subject to 
regulations governing the payment of monetary awards.

Entitlement to a 100 percent disability evaluation for 
pulmonary tuberculosis with bronchiectasis and aspergillosis 
from October 7, 1996 is granted, subject to regulations 
governing the payment of monetary awards.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



